        Case 1:21-cr-00103-CJN Document 11-1 Filed 02/18/21 Page 1 of 1




                               CERTIFICATE OF SERVICE

       On this 18th day of February, 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                            /s/ Mona Lee M. Furst
                                                Mona Lee M. Furst
                                                Assistant United States Attorney
                                                Detailee
                                                United States Attorney’s Office
                                                District of Columbia
                                                Cell No. (316) 213-7420
                                                Kansas Bar Number 13162
                                                Mona.Furst@usdoj.gov
